Citation Nr: 1234380	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for left knee disability, including as secondary to the service-connected right knee and left hamstring disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to March 1988, November 1988 to February 1989, and March 2003 to June 2003.  He also had inactive duty in a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2009.  A statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

The Veteran and his wife presented testimony at a Board video conference hearing in January 2011.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received in January 2011 with a written waiver of preliminary RO review.


FINDING OF FACT

The competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's left knee disability was proximately caused by his service-connected right knee and left hamstring disabilities.  


CONCLUSION OF LAW

The Veteran's left knee disability is secondary to his service connected right knee and left hamstring disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed a left knee disability secondary to his service connected right knee and left hamstring disabilities.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records show no history, complaints, treatment, or diagnosis of a left knee disorder during active duty.  The Veteran does not now contend that he has a left knee disability related to his active duty service, but rather, as noted above, that his left knee disability is proximately due to his service-connected right knee and left hamstring disabilities.  Therefore service connection on a direct basis is not warranted and no further discussion on the issue is necessary.

The Veteran submitted a letter from an orthopedic surgeon, Dr. B.E.T., who noted that he had been treating the Veteran for his orthopedic "issues" since 2006.  Dr. B.E.T. stated that he had reviewed the Veteran's imaging studies and discussed with him the history of his injuries.  Dr. B.E.T. opined that on a more probable than not basis, the symptoms the Veteran was having in his left knee are definitely aggravated by his previous service-connected injuries of his right knee and left hamstrings.

The Veteran underwent a VA examination in August 2010, performed by a physician's assistant (examiner).  The examiner reviewed the claims file in conjunction with the examination.  During the examination the Veteran reported that he had problems with both knees since 2007; and on an everyday basis he experienced a locking sensation in both knees.  He stated that he had a lot of popping in his left knee and described symptoms of his left knee as occurring partially from the left hamstring injury.  The examiner acknowledged Dr. B.E.T.'s letter but noted that Dr. B.E.T. did not provide a clear rationale regarding his opinion that the Veteran's left knee was definitely aggravated by his service-connected injuries of the right knee and left hamstring.  He further stated that the extent of the Veteran's chondromalacia of the left knee is above and beyond what one would expect to have developed in the four intervening years given that his only reports of abnormal gait were during his acute periods of injury.  He also had normal posture and gait in March 2010 (VA examination of the joint, knees not included) and the examination at that time was markedly discrepant from the current examination findings and it would be difficult to compare the examinations (August 2010 and March 2010).  Left knee chondromalacia and osteoarthritis were diagnosed.  The examiner opined that the Veteran's chondromalacia and osteoarthritis are not, at least as likely as not, caused by the Veteran's right knee or left hamstring.  He further noted that in regards to aggravation, the Veteran had underlying chronic degenerative issues of the left knee that absent right knee and left hamstring injuries may or may not have become symptomatic on its own.

In January 2011 the Veteran submitted another letter from Dr. B.E.T., wherein he stated that he had reviewed the findings from VA with the Veteran.  He stated that VA examiner did not have access to his notes and therefore could not "feel that there was relationship between his left knee symptoms and his right knee injuries."  He stated that the MRI [magnetic resonance imaging] clearly showed degenerative changes, which do not occur overnight and happened over a long period of time, which would be clearly connected to the time he spent in the service and his activities there.  

Here, the medical opinions of Dr. B.E.T. and the August 2010 VA examiner are conflicted.  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the examiner's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The medical opinion weighing against the Veteran's claim is the opinion rendered by the August 2010 VA examiner, who was a physician's assistant and not a medical doctor.  The Board recognizes that his August 2010 examination report was extremely thorough in that he reviewed the claims file, discussed the medical findings and opinion of other medical professionals contained in the claims file and provided a detailed summary of his findings.  While the Board found VA examiner's opinion to be highly probative of the issue being discussed here, it is not persuasive enough to outweigh the opinion of Dr. B.E.T., who is more qualified as an orthopedist to assess the likelihood of a causal relationship between the Veteran's orthopedic disabilities.  Dr. B.E.T. found that the Veteran's left knee was definitely aggravated by his service-connected right knee and left hamstring disabilities.  The Board finds that the evidence for and against the Veteran's claim is in relative equipoise; and in giving the benefit of the doubt to the Veteran, the Board finds that service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in August 2008 and October 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for left knee disability is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


